Fourth Court of Appeals
                                San Antonio, Texas
                                     December 7, 2021

                                    No. 04-21-00412-CR

                              EX PARTE KEVIN OWENS,

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CR-1906
                       Honorable Stephanie R. Boyd, Judge Presiding


                                      ORDER
       Appellant’s brief was due on December 6, 2021. Before the due date, Appellant filed a
motion for an extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 5, 2022.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court